Citation Nr: 0315427	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for blurred vision.

4.  Entitlement to service connection for arthritis, other 
than that which has already been service connected.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for a circulatory 
disorder.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to an increased (compensable) disability 
rating for tinea pedis of the feet and groin.

9.  Entitlement to an increased disability rating for 
residuals of cervical spinal fusion with degeneration of C4-
C5 and C6-C7, currently rated as 20 percent disabling.

10.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

11.  Entitlement to an increased disability rating for left 
wrist tendonitis and carpal tunnel release, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an increased disability rating for a scar 
of the left iliac crest and degenerative joint disease of the 
left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
veteran's claims for service connection for right hip 
disorder, blurred vision, arthritis (other than that which 
had already been service connected), a circulatory disorder, 
and post-traumatic stress disorder, and denied his claims for 
increased disability ratings for residuals of cervical spinal 
fusion with degeneration of C4-C5 and C6-C7, rated as 20 
percent disabling, lumbosacral strain, evaluated as 10 
percent disabling, and left wrist tendonitis and carpal 
tunnel release, evaluated as 10 percent disabling.  The 
veteran filed a timely appeal to these adverse 
determinations.

The Board notes that in February 2002, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
lumbosacral strain from 10 percent to 20 percent disabling, 
effective from the July 27, 1998 date of VA's receipt of the 
veteran's claim for an increased rating for this disorder.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 20 percent rating for his lumbosacral strain 
disorder.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2002).  Therefore, the issue 
of an increased rating for lumbosacral strain remains in 
appellate status.

When this matter was previously before the Board in June 2001 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.

The Board observes that several issues which were before the 
Board in June 2001 have subsequently been granted by the RO.  
As such, they are not presently before the Board.

The issues of entitlement to service connection for a 
bilateral shoulder disorder, service connection for arthritis 
(other than that which has already been service connected), 
service connection for peripheral neuropathy, entitlement to 
increased (compensable) disability rating for tinier pedis of 
the feet and groin, and entitlement to an increased 
disability rating for a scar of the left iliac crest and 
degenerative joint disease of the left hip, currently 
evaluated as 10 percent disabling, will be addressed in the 
REMAND immediately following  this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain any competent 
medical evidence which relates his current right hip 
disorder, diagnosed as mild degenerative changes of the right 
hip, to his military service.

3.  The medical evidence indicates that the veteran's blurred 
vision is due to a refractive error of the eye, which is not 
a disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.

4.  The veteran's claims file does not contain any competent 
medical evidence which relates his current circulatory 
disorder, diagnosed as coronary artery disease, to his 
military service.

5.  The veteran's claims file does not contain any competent 
medical evidence which shows that the veteran has ever been 
diagnosed as suffering from post-traumatic stress disorder.

6.  The evidence shows that the veteran's cervical spine 
disorder causes no more than moderate limitation of motion of 
the cervical spine.

7.  The evidence shows that the veteran's lumbar spine 
disorder causes no more than moderate limitation of motion of 
the lumbar spine.

8.  The evidence shows that the veteran's left wrist disorder 
is primarily sensory in nature, and causes no more than mild 
incomplete paralysis of the left wrist.


CONCLUSIONS OF LAW

1.  A right hip disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 

2.  A disorder manifested by blurred vision was neither 
incurred in nor aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

3.  A circulatory disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

4.  Post-traumatic stress disorder was neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

5.  The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of cervical spinal fusion 
with degeneration of C4-C5 and C6-C7 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5290 (2002).

6.  The schedular criteria for a disability evaluation in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5292 (2002).

7.  The schedular criteria for a disability evaluation in 
excess of 10 percent for left wrist tendonitis and carpal 
tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection and increased rating 
claims, as well as notice of the specific legal criteria 
necessary to substantiate his claims.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in May 1999, in the statement of the case (SOC) issued 
in July 1999, in the supplemental statements of the case 
(SSOCs) issued in March 2002 and April 2002, in the Board 
decision and remand dated in June 2001, and in correspondence 
to the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been satisfied.  The Board concludes 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
entire military personnel records jacket, post-service 
private VA outpatient treatment notes, numerous VA 
examination reports, including diagnostic testing such as x-
rays and pulmonary function testing, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board 
observes that the RO has sent the veteran numerous letters 
requesting information and evidence, including letters dated 
in January 1994, March 1999, August 2001.  Several of these 
letters included multiple VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, which the veteran was asked to complete and return 
for all private health care providers who had treated him for 
his claimed disabilities in order to allow VA to request such 
records on the veteran's behalf.  To date, the veteran has 
not responded to any of these requests.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Right Hip Disorder

Evidence relevant to the veteran's claim for service 
connection for a right hip disorder includes his service 
medical records, which are negative for any recorded evidence 
of complaints or diagnoses of, or treatment for, a right hip 
disorder.  While the veteran was seen on several occasions in 
June 1981 for complaints of hip pain, these records clearly 
show that the complaints and findings were of left hip pain 
only (the Board observes that the veteran has since 
established service-connection for a left hip disorder).

Post-service general medical examinations conducted in June 
1984 and in July 1986, as well as VA outpatient treatment 
notes dated from October 1996 to September 2000, are negative 
for any complaints or diagnoses of, or treatment for, a right 
hip disorder.

The first post-service medical evidence relating to the 
veteran's right hip is found in a VA joints examination 
conducted in December 2001, at which time the veteran 
reported that he "has had problems with both hips."  The 
examiner noted that x-rays of the veteran's hips taken in 
late 1999 showed mild degenerative changes in both hips.  
Following a physical examination, the examiner rendered a 
diagnosis of mild degenerative changes in both hips.  The 
cause of these changes was not noted.

In February 2002, at the RO's request, the examiner who 
conducted the December 2001 examination issued an addendum to 
his earlier report.  At that time, he offered the following 
nexus opinion:  "Concerning both hips, it is unknown as to 
how these relate to his military service as he never had any 
injury to them.  He was involved in a motor vehicle accident 
though in the past but, again, it is unknown as to how these 
relate to his military career."

Following a review of this evidence, the Board has found no 
competent medical evidence which relates the veteran's 
current right hip disorder, diagnosed as mild degenerative 
changes of the right hip, to his military service.  On the 
contrary, the only medical opinion which addressed the 
claimed link between this disorder, first diagnosed some 17 
years after discharge, and the veteran's military service is 
the February 2002 examiner's statement that it was unknown 
how the veteran's right hip degenerative changes related to 
his military service, as he had never suffered any injury 
thereto.  In this regard, the Board notes that while the 
examiner noted that the veteran had suffered a motor vehicle 
accident in the past, the extensive service medical records 
created following this well-documented accident do not 
reflect any complaints or findings whatsoever related to the 
veteran's right hip.  Absent any competent evidence relating 
the veteran's current right hip disorder to his military 
service, service connection for a disorder of the right hip 
must be denied.

B.  Blurred Vision

A review of the veteran's service medical records reveals a 
single complaint of blurred vision in September 1981, at 
which time the veteran reported longstanding blurring of the 
left eye.  Following an examination, the examiner rendered a 
diagnosis of a small angle left esotropia with mild 
amblyopia.  The examiner stated that no treatment or 
prescription was needed, but simply gave the veteran 
reassurance.

Post-service general medical examinations conducted in June 
1984 and in July 1986, as well as VA outpatient treatment 
notes dated from October 1996 to September 2000, are negative 
for any complaints or diagnoses of, or treatment for, blurred 
vision.

The first post-service medical evidence relating to the 
veteran's vision is found in a VA eye examination conducted 
in December 2001, at which time the veteran complained of 
some blurred vision "up close" and some occasional black 
spots in his vision in the left eye.  Following an eye 
examination, the examiner rendered diagnoses of 
dermatochalasis, an iris nevus in the left eye, and 
refractive error.  The examiner then offered the following 
medical opinion:

With regards to this patient's claim for 
blurred vision, I am not able to 
determine whether the patient's blurred 
vision is due to a refractive error or 
not, and the patient should see a general 
ophthalmologist for a refraction to 
determine whether the blurred vision in 
his left eye may be refractive.  The 
other conditions, which were diagnosed, 
namely dermatochalasis and an iris nevus 
in the left eye, do not contribute to the 
patient's blurred vision.  I found no 
other diagnosis on exam, which would 
contribute to his blurred vision.

In April 2002, at the RO's request, the examiner who 
conducted the December 2001 eye examination issued an 
addendum to her earlier report.  At that time, she opined 
that the veteran's "refractive error [is the] most likely 
etiology of blurred vision.  No intraocular pathology noted 
on exam."

Following a review of this evidence, the Board finds that the 
only current evidence relating to blurred vision is the 
December 2001 VA examination report and associated February 
2002 addendum, which indicate that the most likely cause of 
the veteran's blurred vision is a refractive error.  
Furthermore, there is no current evidence which indicates 
that the veteran's blurred vision may be due to any other 
cause.  To the extent that the veteran is attempting to 
establish service connection for blurred vision due to a 
refractive error, the law concerning awards of service 
connection for congenital and developmental defects is 
dispositive in this case.  In this regard, 38 C.F.R. 
§ 3.303(c) (2002) provides that a refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental or refractive error cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


C.  Circulatory Disorder

A review of the veteran's service medical records reveals 
that they are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, a circulatory 
disorder.

At the time of a post-service VA general medical examinations 
conducted in June 1984, the veteran complained of occasional 
pains in the left chest area.  Physical examination was 
normal.  The examiner rendered a diagnosis of chest pain, 
uncertain etiology, non-service connected, possibly related 
to early coronary vascular disease.  The examiner encouraged 
the veteran to see a local physician for an exercise stress 
test.  The Board observes that the veteran's claims file 
contains no evidence which would indicate that the veteran 
ever underwent the recommended private follow-up testing to 
confirm or refute the possibility that he was suffering from 
early coronary vascular disease.  As noted above, the veteran 
has failed to respond to VA's repeated requests for 
information regarding any post-service private treatment for 
his claimed disabilities so that any such records could be 
procured.  See also 38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).

At the time of a subsequent VA general medical examination in 
July 1986, the veteran did not complain of chest pain, and no 
relevant findings or diagnoses were rendered.  In addition, 
VA outpatient treatment notes dated from October 1996 to 
September 2000, are negative for any complaints or diagnoses 
of, or treatment for, a circulatory disorder. 

In December 2001, the veteran underwent a VA heart 
examination.  At that time, the veteran reported that he had 
been found to have coronary artery disease and had had an 
angioplasty 5 to 6 years earlier, but no other heart 
operations.  He complained of dyspnea, fatigue, dizziness, 
and very infrequent chest pain.  Following an examination, 
the examiner rendered relevant diagnoses of coronary artery 
disease, status post angioplasty, and occasional episodes of 
angina.

In February 2002, at the RO's request, the examiner who 
conducted the December 2001 examination issued an addendum to 
his earlier report.  At that time, he offered the following 
nexus opinion:

Concerning the veteran's circulatory 
problems, there was no specific 
examination concerning an arteries or 
vein examination [in December 2001].  I 
believe the "circulatory problems" are 
related to his heart problem.  The 
veteran has coronary artery disease and 
underwent an angioplasty about five to 
six years ago in Oregon.  He had no 
evidence of any coronary artery disease 
while [on] active duty.  Therefore, it is 
less likely [than not] that his coronary 
problems (circulation problems) are 
related to his military service.

Following a review of this evidence, the Board has found no 
competent medical evidence which relates the veteran's 
current circulatory disorder, diagnosed as coronary artery 
disease, to his military service.  On the contrary, the only 
medical opinion which addressed the claimed link between this 
disorder, first diagnosed some 17 years after discharge, and 
the veteran's military service is the February 2002 
examiner's statement that it was less likely than not that 
there was any such connection.  Therefore, absent any 
competent evidence relating the veteran's current circulatory 
disorder to his military service, service connection for a 
disorder of a circulatory disorder must be denied.

D.  Post-Traumatic Stress Disorder

A review of the veteran's service medical records reveals 
that they are negative for any recorded evidence of 
complaints or diagnoses of, or treatment for, a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

Post-service general medical examinations conducted in June 
1984 and in July 1986, as well as VA outpatient treatment 
notes dated from October 1996 to September 2000, are negative 
for any complaints or diagnoses of, or treatment for, a 
psychiatric disorder, including PTSD.

The first, and only, post-service evidence relating to a 
psychiatric disorder is the report of a VA psychiatric 
examination conducted in December 2001.  Following a mental 
status examination, the examiner rendered the following Axis 
I diagnoses:  no indication of post-traumatic stress disorder 
is identified; no indication of anxiety and/or depression is 
identified as a result of his Vietnam or other military 
assignments; and alcohol abuse, episodic.  The examiner also 
offered the following summary and conclusion:

From the review of the records and 
personal interview of [the veteran], it 
appears that he has no indication of 
post-traumatic stress disorder.  There is 
no direct linkage of any situational or 
emotional difficulties that he is having 
or his continued use of alcohol that may 
be linked to his Vietnam or other 
military assignments.  He has lived a 
very comfortable, gainful and acceptable 
lifestyle, not only in his social and 
occupational, but from a point of view of 
his psychological functioning that is 
considered stable as compared to 
standards of activities and a lifestyle 
of ordinary person.  He functioned well 
although there are difficulties 
encountered from his interpersonal 
relationship.  However, he maintained an 
acceptable lifestyle that is devoid of 
any reactions attributable to post-
traumatic behaviors.

Therefore, following a review of the record, the Board 
determines that the preponderance of the evidence indicates 
that the veteran does not currently suffer from PTSD.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").  Therefore, as a 
valid service connection claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for PTSD must be denied.  

II.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).


A.  Residuals of Cervical Spinal Fusion with Degeneration of 
C4-C5 and C6-C7

Evidence relevant to the current level of severity of the 
veteran's residuals of cervical spinal fusion includes the 
report of a VA spine examination conducted in April 1999.  At 
that time, the veteran reported having undergone a fusion of 
C5-C6 while in the service, which caused some stiffness in 
his neck.  On examination, rang of motion of the cervical 
spine showed flexion forward to 5 degrees and extension 
backward to 10 degrees.  X-rays of the cervical spine 
revealed fusion of C5-C6 and reversal of the normal lordotic 
curvature of the cervical spine at the level of the fusion.  
No fractures were noted.  There were mild degenerative 
changes at C4-C5 and C6-C7.  The examiner rendered a 
diagnosis of status post fusion of C5-C6 and degenerative 
joint disease in multiple areas, including the cervical 
spine.

The veteran again underwent a VA spine examination in 
December 2001.  At that time, he again complained of some 
pain and stiffness in the neck and back.  He reported that he 
had flare-ups in the neck and back with activity, during 
which time he did not do any lifting or quick turning of his 
head or back.  On examination, flexion forward and extension 
backward of the head and neck were both performed from 0-20 
degrees.  Lateral flexion was from zero to 20 degrees in both 
directions.  Lateral rotation was from zero to 45 degrees to 
the right and from zero to 55 degrees to the left.  The 
examiner noted that x-rays performed one year prior to the 
examination showed a C5-C6 interbody fusion with bilateral 
neural foraminal narrowing at the same level.  A magnetic 
resonance imaging (MRI) of the neck showed a small bulge at 
the C7-T1 area without spinal stenosis.  X-rays in 1999 
showed minimal degenerative changes.  Final diagnoses 
included status post C5-C6 interbody fusion with bilateral 
neural foraminal narrowing, a small bulge at the C7-T1 level 
without spinal stenosis on MRI, and episodes of cervical 
musculoskeletal strain.  The examiner then offered the 
following additional comments:

This veteran was examined in accordance 
with the instructions of the Cova 
decision in DeLucca [sic] versus Brown 
concerning his cervical and lumbar 
spines.  The veteran was able to perform 
repeated forward flexion and posterior 
extension exercises of the cervical spine 
without difficulty.  His range of motion 
did not decrease.  It did decrease though 
with lateral rotation.  He was only able 
to laterally rotate the head and neck 
repeatedly from 0-40 degrees to the right 
and 0-50 degrees to the left, and he 
exhibited mild pain and mild fatigability 
with repeated range of motion and use, 
but no incoordination.

The veteran's residuals of cervical spinal fusion with 
degeneration of C4-C5 and C6-C7 has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290, pursuant to which the severity of 
limitation of motion of the cervical spine is evaluated.  
Under this code, a 20 percent rating is warranted when 
limitation of motion of the cervical spine is moderate.  A 30 
percent rating is warranted when such limitation is severe.

A review of the evidence detailed above reveals that the 
veteran's cervical spine disorder causes no more than 
moderate limitation of spine motion overall.  While range of 
motion testing in December 2001 showed significant limitation 
in lateral flexion to both sides, flexion forward and 
extension backward were only slightly diminished, and lateral 
rotation was full to the left and almost full to the right.  
As range of motion testing has not revealed that such 
limitation of motion is severe, a higher 30 percent rating is 
not warranted by the evidence.

The Board also notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board acknowledges that the veteran complained of flare-ups 
with activity, which caused him to limit quick turning of the 
head and neck, and which was resolved with rest and the use 
of over-the-counter pain medication.  He has also been found 
to suffer from mild pain and mild fatigability with repeated 
range of motion and use, although no incoordination.  
However, the Board finds that the 20 percent rating assigned 
under DC 5290 for "moderate" limitation of spine motion 
adequately compensates the veteran for these factors, since 
the pain and fatigability of the cervical spine was described 
by the examiner as being only "mild," even after repeated 
and extended turning of the head from side to side, and did 
not cause any additional loss of range of motion forward or 
backward or any incoordination.  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.

In light of the x-ray finding of mild degenerative changes at 
C4-C5 and C6-C7 in April 1999, the Board has also considered 
whether the veteran is entitled to a higher rating under DC 
5003, pursuant to which the severity of degenerative 
arthritis is evaluated.  Under this code, degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
However, given the fact that the veteran's cervical spine 
disorder has already been evaluated under the code pertaining 
to limitation of motion of the cervical spine, i.e., DC 5290, 
a higher rating based on degenerative arthritis cannot be 
assigned.  Similarly, the provisions of Diagnostic Code 5293 
are not for application based on the facts of this case.

B.  Lumbosacral Strain

Evidence relevant to the veteran's claim for a rating in 
excess of 20 percent for lumbosacral strain includes the 
report of a VA examination conducted in April 1999.  At that 
time, he complained primarily of low back pain, which was 
aggravated by lifting or carrying heavy objects.  He stated 
that cold and wet weather precipitated his symptoms.

Examination of the veteran's lumbar spine revealed no fixed 
deformity.  There was no vertebral muscle spasm, and straight 
leg raising was negative.  Range of motion testing of the 
lumbar spine revealed flexion forward to 90 degrees, 
extension backward to 15 degrees, lateral flexion to the left 
and right to 15 degrees, and rotation to the left and right 
to 30 degrees.  X-rays of the veteran's lumbar spine showed 
some minimal degenerative disease in the spine, but no 
narrowing of disc spaces or fractures.  The examiner rendered 
a diagnosis of degenerative joint disease in multiple joints, 
including the lumbar spine.

At the time of a subsequent VA spine examination in December 
2001, the veteran again complained primarily of pain and 
stiffness in the low back.  He reported that he had flare-ups 
in the back with activity, during which time he did not do 
any lifting.  On examination, range of motion testing 
revealed flexion forward to 55 degrees, extension backward to 
10 degrees, lateral flexion to the left and right to 20 
degrees, and rotation to the left and right to 25 degrees.  
All ranges of motion were performed with mild difficulty.  
The musculature of the lumbar spine was intact, with no 
postural abnormalities or fixed deformities.  There was mild 
palpable tenderness over the upper lumbar spine along the 
midline.  The examiner noted that x-rays of the lumbosacral 
spine in 1999 had shown minimal degenerative changes.  The 
examiner rendered relevant diagnoses of minimal degenerative 
changes of the lower lumbar spine and episodes of lumbar 
musculoskeletal strain.  The examiner then offered the 
following additional comments:

This veteran was examined in accordance 
with the instructions of the Cova 
decision in DeLucca [sic] versus Brown 
concerning his cervical and lumbar 
spines...Concerning his lower back, he was 
able to perform three additional repeated 
forward flexion exercises of the trunk 
and back.  He exhibited pain when he 
reached the 40-degree mark and continued 
on to 80 degrees and could not go any 
further.  He exhibited mild to moderate 
pain with repeated motion and use, mild 
to moderate fatigability, and mild 
weakness, but no incoordination.

The veteran's lumbosacral strain has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5292, pursuant to which the severity of the limitation of 
lumbar spine motion is evaluated.  Under DC 5292, a 20 
percent rating is warranted for moderate limitation of lumbar 
spine motion.  If such limitation is severe, a 40 percent 
rating is warranted.

A review of the evidence detailed above reveals that, based 
on the results of range of motion testing, the veteran's 
lumbar spine disorder causes no more than moderate limitation 
of lumbar spine motion overall.  As this testing has shown 
only moderate limitation of motion, a higher rating for 
"severe" limitation of lumbar spine motion is not 
warranted.

The Board again notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca, 8 Vet. App. At 202.  In this regard, the Board 
acknowledges that the veteran complained of flare-ups with 
activity, which caused him to limit lifting, and which were 
resolved with rest and the use of over-the-counter pain 
medication.  He has also been found to suffer from mild to 
moderate pain, mild to moderate fatigability, and mild 
weakness with repeated range of motion and use of the low 
back, although no incoordination.  However, the Board finds 
that the 20 percent rating assigned under DC 5292 for 
"moderate" limitation of spine motion adequately 
compensates the veteran for these factors.  This is 
particularly true in light of the fact that examinations have 
shown very little evidence of significant low back pathology, 
with only "minimal" degenerative changes on x-rays, normal 
low back musculature, and no postural abnormalities or fixed 
deformities.  Thus, the Board finds that consideration of 
these factors does not result in a higher disability rating.

In light of the x-ray finding of mild degenerative changes in 
the lumbar spine in April 1999, the Board has also considered 
whether the veteran is entitled to a higher rating under DC 
5003, pursuant to which the severity of degenerative 
arthritis is evaluated.  As noted previously, under this 
code, degenerative arthritis established by x-ray findings is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  However, given the fact that the veteran's lumbar 
spine disorder has already been evaluated under the code 
pertaining to limitation of motion of the lumbar spine, i.e., 
DC 5295, a higher rating based on degenerative arthritis 
cannot be assigned.   

Finally, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of DC 5295, 
pursuant to which the severity of lumbosacral strain is 
evaluated.  Under this code, a 20 percent evaluation is 
warranted for lumbosacral strain which is manifested by 
muscle spasm on extreme forward bending and a loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when such lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

A review of the evidence reveals that the veteran has not 
been found to exhibit any of the criteria contemplated for a 
higher, 40 percent rating under DC 5295.  Similarly, the 
Board does not find that the provisions of DC 5293 are for 
application in this case.  See 38 C.F.R. § 4.71a.  As such, 
an evaluation of the veteran's low back disorder under these 
codes would not result in a disability rating in excess of 
the 20 percent rating already in effect.

C.  Left Wrist Tendonitis and Carpal Tunnel Release

Evidence relevant to the severity of the veteran's left wrist 
tendonitis and carpal tunnel release includes VA outpatient 
treatment notes dated from October 1996 to September 2000.  
Although most of these notes refer to complaints of right 
wrist and arm numbness, notes in 1997 reveal complaints of 
numbness in the fingers of the left hand, and notes in 2000 
reveal that the veteran underwent a left tunnel release in 
February 1999.  A note dated in September 2000 indicated that 
the veteran's left carpal tunnel release had produced "good 
results."  This note also indicated that the veteran had 
undergone an EMG study of both upper extremities in July 
2000, the results of which were positive for right carpal 
tunnel syndrome.  No abnormal findings relating to the left 
arm were noted.

Also relevant is the report of a VA hand examination 
conducted in April 1999.  At that time, the presence of an 
incisional scar over the left wrist was noted.  Radial pulses 
were equal in both hands, and deep tendon reflexes in the 
upper extremities were diminished but equal on both sides.  
There was diminished sensation in the lateral aspect of the 
left forearm.  The veteran was able to approximate the left 
thumb with the rest of the digits, and was able to make a 
fist with the left hand.  He was able to pick up objects 
without clumsiness.  X-rays of the veteran's right hand 
showed and old fracture of the tip of the ulnar styloid which 
was healed, otherwise negative.

The veteran again underwent a VA hand examination in December 
2001.  At that time, the examiner noted that the veteran had 
suffered from bilateral carpal tunnel syndrome, and had 
undergone carpal tunnel release on both sides.  The veteran 
complained of losing his grip in both hands and dropping 
things frequently.  The veteran stated that constant use 
precipitated flare-ups, which were alleviated by rest.  On 
examination, the veteran complained of difficulty writing, 
and reported that he was left-handed.  He also reported 
dropping things frequently.  He had difficulty opposing the 
tips of both thumbs to the fifth fingers, but was able to 
oppose the rest of the fingers without any difficulty.  The 
examiner rendered a diagnosis of status post bilateral carpal 
tunnel release.

The veteran also underwent a VA peripheral nerves examination 
in December 2001.  At that time, he complained of numbness in 
his fingertips and tingling in both hands.  Examination 
revealed some decreased sensation to pinprick examination of 
the fingertips of both hands.  Otherwise, all complaints and 
findings were related to the veteran's right wrist and hand, 
and the examiner discussed only problems with the veteran's 
right hand when reviewing the results of the July 2000 EMG 
testing.  The examiner rendered diagnoses of status post 
carpal tunnel release in both wrists, paresthesias involving 
the tips of the fingers of both hands, and episodes of 
tendonitis in both wrists.

The veteran also underwent a VA neurological examination in 
December 2001.  Range of motion testing of the left wrist 
revealed dorsiflexion from zero to 50 degrees, palmar flexion 
from zero to 60 degrees, radial deviation from zero to 20 
degrees, and ulnar deviation from zero to 45 degrees.  The 
examiner rendered a relevant diagnosis of carpal tunnel 
syndrome in the left wrist with episodes of tendonitis.  The 
examiner then offered the following additional comments:

This veteran was examined in accordance 
with the instructions of the Cova 
decision in DeLucca [sic] versus Brown 
concerning...his left wrist.  The veteran 
was able to perform repeated dorsiflexion 
and palmar flexion exercises of the left 
wrist and hand with only mild difficulty.  
His range of motion did not decrease as 
compared to the first examination, but he 
did exhibit mild fatigability and mild 
pain with repeated motion and use, but no 
incoordination.  He did exhibit mild 
weakness. 

The veteran's left wrist tendonitis and carpal tunnel release 
has been rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, pursuant to 
which the severity of paralysis of the median nerve is 
evaluated.  As the veteran is left-hand dominant, the rating 
percentages for the major limb are for application.  Under 
this code, a 10 percent rating is warranted for mild 
incomplete paralysis of the median nerve.  A 30 percent 
rating is warranted for moderate incomplete paralysis.  A 50 
percent rating is warranted for severe incomplete paralysis.  
Finally, a 70 percent rating is warranted if the paralysis is 
complete, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the palm of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of the index finger and feeble 
flexion of the middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.

A review of the evidence detailed above reveals that the 
veteran suffers from no more than mild incomplete paralysis 
of the left wrist.  The Board notes that the veteran's carpal 
tunnel release of the left wrist was apparently successful, 
yielding "good results" in relieving the veteran's 
symptoms.  The primary findings on recent examinations have 
been mostly subjective, including complaints of diminished 
fingertip sensation and diminished sensation in the lateral 
aspect of the left arm.  While he also complained of 
diminished grip strength in the left hand, the Board notes 
that on examination in April 1999, the veteran was able to 
approximate the left thumb with the rest of the digits, was 
able to make a fist with the left hand and was able to pick 
up objects without any clumsiness.  On examination in 
December 2001, he had some difficulty opposing the tips of 
both thumbs to the fifth fingers, but was able to oppose the 
rest of the fingers without any difficulty.  X-rays were 
completely normal, save for evidence of an old healed 
fracture of the ulnar styloid, and EMGs did not reveal any 
left wrist pathology of note.  Nevertheless, the veteran did 
have slightly reduced dorsiflexion and palmar flexion of the 
left wrist in December 2001, although radial and ulnar 
deviation were normal.  In addition, the subjective sensory 
complaints are credible and must be taken into account.  
Therefore, the Board finds that the objective evidence of 
slightly reduced left wrist motion, combined with the 
credible complaints of slightly diminished sensation in the 
fingertips and lateral aspect of the left arm, establish that 
the veteran's disability most closely approximates mild 
incomplete paralysis of the median nerve, as contemplated by 
a 10 percent rating under DC 8515.  However, as this 
paralysis is not moderate, particularly in light of the 
relative lack of current clinical findings on examinations, a 
higher rating is not warranted.

The Board again notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca, 8 Vet. App. At 202.  In this regard, the Board 
acknowledges that the veteran complained that constant use of 
the left wrist precipitated flare-ups, which was resolved 
with rest.  He has also been found to suffer from mild 
fatigability, mild pain, and mild weakness with repeated 
motion and use, but no incoordination.  However, the Board 
finds that the 10 percent rating assigned under DC 8515 for 
mild incomplete nerve paralysis adequately compensates the 
veteran for these factors, since the pain, fatigability and 
weakness of the wrist were described by the examiner as being 
only "mild," even after repeated and extended use, and did 
not cause any additional loss of range of motion or any 
incoordination.  In addition, the examiner stated that the 
veteran was able to perform these repeated exercises with 
only "mild" difficulty overall.  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.

D.  Conclusion

In reaching the foregoing decisions to deny increased ratings 
for the three disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that these 
disabilities resulted in frequent periods of hospitalization.  
Moreover, while these disabilities may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 




ORDER

Service connection for a right hip disorder is denied.

Service connection for blurred vision is denied.

Service connection for a circulatory disorder is denied.

Service connection for post-traumatic stress disorder is 
denied.

A disability rating in excess of 20 percent for residuals of 
cervical spinal fusion with degeneration of C4-C5 and C6-C7 
is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.

A disability rating in excess of 10 percent for left wrist 
tendonitis and carpal tunnel release is denied.


REMAND

In reviewing the veteran's claims file, the Board observes 
that at the time of the Board's previous remand in June 2001, 
the RO was requested to readjudicate a number of issues on 
appeal, to include claims for service connection for 
arthritis (other than that which is already service 
connected) and peripheral neuropathy.  However, a review of 
the two rating decisions issued by the RO subsequent to the 
Board's June 2001 remand reveals that neither of these claims 
has yet been readjudicated by the RO.  The Board acknowledges 
that the RO may have considered that these claims were 
satisfied by the RO's actions in regard to other claims.  For 
example, the RO may have determined that the veteran's claim 
for service connection for peripheral neuropathy was fully 
addressed by the grant of service connection for residuals of 
cold injury to the upper and lower extremities in its 
February 2002 rating decision.  However, if this is the case, 
the RO must make such a determination specifically, and 
explain to the veteran why his appeal has been satisfied.  In 
any case, the Board notes that in Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand was necessary 
because the veteran's medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives 
in a prior remand.  The Court further held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Id.  The Board 
regrets any further delay in this case.  However, in view of 
the RO's failure to follow all of the directives in the 
Board's June 2001 remand, the Board concludes that additional 
adjudication of the record is required prior to appellate 
disposition.

 In addition, the Board finds that while the veteran's claims 
file is at the RO for the required actions noted above, the 
RO should also schedule the veteran for further VA 
examinations of his shoulders, skin and scars in order to 
obtain current findings regarding his bilateral shoulder 
disorder, tinea pedis of the feet and groin, and scar of left 
iliac crest with degenerative joint disease of the left hip, 
as well as a current diagnosis and a nexus opinion regarding 
the claimed bilateral shoulder disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
and adjudication with respect to the issues on appeal in this 
case is warranted.  Accordingly, this case is REMANDED to the 
RO for the following actions: 

1.  The RO should readjudicate the issues 
of the veteran's entitlement to service 
connection for arthritis (other than that 
which is already service connected) and 
peripheral neuropathy.

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations of his shoulders to 
determine the etiology of any shoulder 
disorder shown to exist.  The claims file 
should be made available to the examiners 
for review in conjunction with the 
examinations.  All indicated studies and 
tests deemed necessary should be 
performed.  The examiners should list all 
objective findings related to the 
veteran's shoulders, diagnose all 
shoulder disorders shown to exist, and 
with regard to each diagnosed disorder, 
opine whether it is at least as likely as 
not related to the veteran's period of 
active service, including documented 
inservice shoulder complaints.  The 
examiner should also indicate whether 
arthritis of the shoulders was manifested 
within a year of the veteran's discharge 
from service.  A complete written 
rationale should be provided for all 
opinions expressed.

3.  The veteran should be scheduled for a 
VA skin examination of his feet and groin 
and a VA scar examination of his left 
hip.  The purpose of these examinations 
is to determine the severity of the 
veteran's service-connected skin 
disability of the feet and groin and scar 
of the left hip.  The claims file should 
be made available to the examiners for 
review in conjunction with the 
examinations.  All indicated studies and 
tests deemed necessary should be 
performed.  The examiners should attempt 
to quantify the degree of impairment 
caused by these disabilities in terms of 
the nomenclature of the rating schedule.  
A complete written rationale should be 
provided for all opinions expressed.

a.  With regard to the veteran's 
skin, the examiner should 
specifically indicate whether any 
skin disorder shown to exist affects 
5 to 20 percent, 20 to 40 percent, 
or more than 40 percent of the 
veteran's entire body or the 
affected area, and whether it 
requires systemic therapy, and if 
so, what type and how often during a 
12-month period.  

b.  With regard to the veteran's 
left hip scar, the examiner should 
specifically indicate whether it is 
deep (associated with underlying 
tissue damage) or superficial, 
unstable (frequent loss of covering 
of skin over the scar), or painful, 
whether it causes limitation of 
motion, whether it exceeds 6, 12, 
72, or 144 square inches, and 
whether it limits the function of 
the veteran's left hip, and if so, 
to what extent.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

